Calhoon, J.,
delivered the opinion of the court.
This litigation arises upon a bill filed by appellee, Pigott, to remove, as a cloud upon his title, a claim of appellant. The proceedings show that the father of Pigott was the owner of the land in controversy. His ownership resulted from more than ten years’ adverse possession on the part of himself and those under whom he claims. His title so became perfect because of his adverse possession against the state of Mississippi, against which the statute of limitations, save when suspended by act of December 31, 1862, was in operation between the time the code of 1857 became operative and the. approval of the act of January 2d, 1877, prohibiting the running of the statute against the state. The appellant’s counsel very frankly concedes this, but adroitly seeks to break his fall because of matters now to be set forth.
The father of appellee conveyed the land very shortly before his death to his wife, and the appellee claims under a succession of conveyances which would give him a perfect title, but for the matter to be presently shown. Pending the ownership, the appellee’s father sold the land for a consideration of $200, to be paid, and the delivery of two oxen, delivered by Ryals, his vendee ; and, pursuant to this sale, Ryals was put in possession by Pigott, the vendor, but remained so in possession only about a year, when he became uneasy about his title, and it is plain that there was an oral rescission of this sale, and the vendor, Pigott, again took possession of the land under this decision. This was in 1886. As part of the rescission, one of the oxen was restored to Ryals, and Ryals never paid any of the consideration, and never thought he owed any, and none was ever expected by the vendor. Ryals never paid any of the taxes on the property; but Pigott and his successive vendees paid all of them continuously up to the time this bill was filed, in September, 1906. When the vendor retook possession, he took it adversely to Ryals, with the perfect knowledge of Ryals, and held possession of it up to the time of his death, subsequent to which the appellee, through him*286self and his vendors, claimeld to own it, as was known to Byals, who never claimed it, and exercised the rights of ownership, and .had actual possession of it, as they claim, ever since.
The appellant never had any sort of connection whatever with Byals’ title, but it bases its claim on the fact, as counsel say, that the possession of the Pigotts was abandoned before the ten years elapsed, and- during this abandonment there was no actual possession. It must be borne in mind that for several years after this resumption of possession the land was actually held adversely to Byals and to the whole world by the owners, either in person or through their tenants. We think there was evidence to sustain the decree of the chancellor, and to warrant the belief that there was in fact such adverse possession, by the exer-cise of actual ownership and possession, and that, after the fences were burned, and no one lived on the place, by the claim of ownership and the exercise of such acts of ownership in reference to the land for more than ten years, as constituted adverse possession. Besides, evidence is not wanting that there was actual possession by the parties, or their tenants, for the full period of ten years. At any rate, We are not disposed to rewerse the chancellor on facts which he believed.

Affirmed.